Citation Nr: 0529934	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  01-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed arthritis.  

2.  Entitlement to service connection for a claimed bilateral 
ankle disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the RO.  

In September 2002, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of this hearing was obtained and associated with 
the claims folder.  

In January, the Board explained that the RO had treated the 
veteran's claims of service connection as new claims, rather 
than claims that had been denied previously, as was the case.  

The Board then determined that new and material evidence had 
been submitted to reopen the claims of service connection for 
arthritis and a bilateral ankle disorder.  

In addition, the Board also determined that it would be 
undertaking development on the veteran's reopened claims, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

As part of the development, the Board arranged for the 
veteran to undergo VA examinations.  The reports of these 
examinations were obtained and associated with the claims 
folder.  

Thereafter, in May 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV") invalidated certain provisions 
promulgated by the VA authorizing the Board to, among other 
things, undertake additional development in a case without 
having to remand the case to the RO for completion of such 
action.  

Of relevance to the instant case, the Federal Circuit 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver.  

Nevertheless, in June 2003, the Board granted service 
connection for the residuals of a low back injury and the 
residuals of a head injury.  Because these claims were 
granted, the Board determined that the veteran would not be 
prejudiced by its having considered the new evidence without 
remanding the case to the RO for initial consideration of 
that evidence.  

Notwithstanding the decision of DAV, supra, the Board also 
determined in June 2003 that it would undertake further 
development with respect to the claims of service connection 
for arthritis and a bilateral ankle disorder.  

At the time of the Board's June 2003 decision, it had 
recently been determined by VA General Counsel that the Board 
retained the authority to develop evidence in an appeal, but 
could not decide the appeal absent a waiver of RO 
consideration, and that the Board had the authority to obtain 
such waivers.  See VAOPGCPREC 1-2003 (May 21, 2003).  

Shortly thereafter, however, in light of the Federal Circuit 
Court's decision and other policy considerations, VA 
determined that the Veterans Benefits Administration would 
resume all development functions.  

In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence 
development will be conducted at the RO level.  

Thus, in December 2003, the Board remanded this case to the 
RO for initial consideration of all additional evidence 
obtained by the Board, to include the reports of VA 
examinations conducted in April 2003.  

Thereafter, in February 2004, the RO issued a Supplemental 
Statement of the Case in which it continued to deny service 
connection for arthritis and a bilateral ankle disorder.  The 
claims folder was subsequently returned to the Board for 
further appellate review.  

In April 2004, the Board expressed concern that the April 
2003 VA examinations had been conducted without the examiner 
having access to all of the veteran's medical records.  The 
Board remanded the appeal in order to afford the veteran 
additional examinations based on the entire record, and to 
obtain opinions regarding his claimed arthritis and bilateral 
ankle disability.  

Another VA examination was conducted in June 2005, and the 
report is contained in the claims folder.  The veteran's 
appeal has now been returned to the Board for further review.  

As will be discussed in greater detail herein below, this 
appeal must once again being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

The Board greatly regrets the additional delay, but notes 
that it is necessary to protect the veteran's right to due 
process, and to complete development that has been previously 
requested.  VA will notify the veteran and his representative 
if further action is required on his part.   


REMAND

A June 2005 VA examination of the veteran was conducted at 
the request of the August 2004 Board remand.  The examination 
report is contained in the claims folder.  

However, there is no indication that the RO has considered 
the additional evidence, and a Supplemental Statement of the 
Case has not been issued following the receipt of the 
examination report.  

The veteran's representative argues that the failure to issue 
the veteran a Supplemental Statement of the Case violates the 
veteran's right to Due Process.  The representative requests 
that the appeal be remanded in order for a Supplemental 
Statement of the Case to be issued.  The Board agrees that 
this must be completed prior to further consideration of the 
appeal.  See 38 C.F.R. § 19.31.  

In addition, the Board notes that the August 2004 remand 
expressed concern that several of the veteran's medical 
records did not appear to have been considered by the April 
2003 VA examiner.  

In particular, the Board noted August 1997 records that 
reported a history of arthritis of the hands, an August 2001 
private examination report that included a history of 
osteoarthritis and several other medical records that 
referred to a history of arthritis without noting the joint 
or joints involved.  

As a result of these concerns, the Board requested that the 
VA examination include a complete examination of the veteran, 
and offer a conclusion as to whether arthritis is present in 
any joint.  

If arthritis was found to be present, the examiner was to 
offer an opinion as to whether it was at least as likely as 
not that the arthritis was related to active service.  

A review of the June 2005 VA examination report shows that it 
is silent for mention of a history of arthritis in joints 
other than the ankles.  The entire discussion and examination 
are concerned with the veteran's ankles, and no other joints 
are discussed.  

While the report does include an entry on line seven stating 
"Inflammatory arthritis: No evidence of inflammatory 
arthritis noted." it appears from the context of the report 
that this refers to the ankles only.  The report does not 
contain any conclusion pertaining to possible arthritis in 
other joints.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Therefore, as the August 2004 remand specifically requested 
opinions regarding the possibility of arthritis in joints 
other than the veteran's ankles, and as the June 2005 VA 
examination does not appear to have addressed this matter, 
the Board finds that additional remand is also necessary to 
complete the previously requested development.  

Therefore, in order to protect the veteran's rights and to 
assist him in the development of his claims, this appeal is 
REMANDED to the RO for the following actions: 

1.  The RO should arrange for the 
veteran's claims folder to be returned 
to the examiner who conducted the June 
2005 VA examination in order to obtain 
additional opinions regarding the 
possible presence of arthritis in 
joints of the veteran's body other than 
his ankles.  After a review of the 
claims folder, the examiner must offer 
an opinion as to whether arthritis is 
present in any joint other than the 
ankles.  The Board directs the 
examiner's attention to August 1997 
records that reported a history of 
arthritis of the hands, and an August 
2001 private examination that includes 
a history of osteoarthritis.  If 
arthritis is found to be present in any 
joint other than the ankles, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the arthritis is related to 
disease or injury in the veteran's 
military service, to include the 
veteran's motor vehicle accident in 
1979.  The reasons and bases for the 
opinions should be provided.  If, and 
only if, the June 2005 VA examiner is 
unavailable, or if the examiner 
believes that an additional examination 
is necessary to express the requested 
opinions, the veteran should then be 
afforded an additional VA orthopedic 
examination, to include all necessary 
testing.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a Notice of Disagreement has 
been filed, remains denied, the veteran 
and representative MUST be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose or appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


